Citation Nr: 1619702	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-40 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for cervical strain with degenerative changes and spinal fusion (claimed as neck condition due to injury). 


REPRESENTATION

Appellant represented by:	Massachusetts Office of Commissioners of Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran filed a notice of disagreement (NOD) in March 2013.  The RO issued a statement of the case in August 2014.  Finally, the Veteran filed a VA Form 9 in October 2014. 

In December 2015, a video conference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

During the December 2015 Board hearing, the Veteran reported that he started receiving treatment from the VA medical center.  These records have not been associated with the record.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the Veteran's bilateral hearing loss and tinnitus claims, the Veteran was afforded a VA audiological examination in June 2014.  The VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or a result of military noise exposure reasoning that the Veteran's induction and in-service audiograms exhibit no change in auditory thresholds.  However, the Veteran's service treatment records do not include a separation examination.  Indeed, the Veteran's service treatment records show that the last in-service audiogram results available are from September 1982 - over a year prior to separation.  See Service Treatment Records.  Thus, the examiner's reliance on the lack of a shift in auditory thresholds in service does not sufficiently resolve the issue of whether or not the Veteran's current bilateral hearing loss is at least as likely as not related to in-service noise exposure.  Thus, an addendum audiological opinion is warranted. 
 
With respect to the Veteran's cervical spine disability, the Veteran asserts that his cervical spine disorder is a result of his service duty as a paratrooper, the number of jumps he completed, the impact his body endured in the landings, the height of the jumps, and the heavy equipment and gear he had to wear performing the jumps.  See December 2015 Hearing Transcript.  The Veteran was afforded a VA examination in April 2014.  The examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran was not treated for neck pains in service, had neck surgery with C spine fusion after separation from service and had ongoing neck pains at present.  However, the VA examiner did not address whether the nature of the Veteran's duties as a paratrooper impacted or contributed to the Veteran's current cervical spine disability.  Thus, an additional medical opinion is needed.  



Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA medical center following the procedures set forth in 38 C.F.R. § 3.159. The evidence obtained, if any, should be associated with the claims file.

2. After completion of the above development, return the Veteran's claims file to the VA examiner who drafted the June 2014 audiology report (or another appropriate examiner if unavailable) to obtain an addendum opinion regarding the nature and etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.  The need for a new examination is left to the discretion of the examiner offering the addendum opinion. The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss and tinnitus arose during service or is otherwise related to any incident of service or in-service noise exposure.  The examiner must discuss the in-service audiograms of record and must discuss the medical likelihood of shifts in the Veteran's auditory thresholds from September 1982 (the date of the last in-service audiogram) and November 1983 (the date of separation).  To the extent possible, the examiner should also opine as to the cause of the Veteran's current bilateral hearing loss and tinnitus disabilities.   

For purposes of this opinion, the Board notes that the Veteran's reported in-service acoustic trauma incurred while performing his duties as a machinist and paratrooper are deemed credible, and therefore acoustic trauma is conceded.

In rendering the above opinions, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155 (1993).

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

3.  Arrange for a VA medical opinion from an orthopedic surgeon regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability was caused by the impacts from the Veteran's parachute jumps in service.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.  The examiner should also discuss any relevant medical opinions already of record. 

If the examiner is unable to provide an opinion without resorting to speculation, he or she should state so and explain why a definitive opinion cannot be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues of entitlement to service connection for cervical strain with degenerative changes and spinal fusion, bilateral hearing loss, and tinnitus in light of all pertinent evidence and legal authority.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







